
	
		II
		Calendar No. 56
		110th CONGRESS
		1st Session
		S. 412
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2007
			Mr. Durbin (for himself
			 and Mr. Obama) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			February 17, 2007
			Committee discharged; ordered to be placed on the
			 calendar
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 2633 11th Street in Rock Island, Illinois, as the
		  Lane Evans Post Office Building.
	
	
		1.Lane Evans Post Office
			 Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 2633 11th Street in Rock Island, Illinois, shall be known
			 and designated as the Lane Evans Post Office Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Lane Evans
			 Post Office Building.
			
	
		February 17, 2007
		Committee discharged; ordered to be placed on the
		  calendar
	
